Case 1:18-cv-01641-DDD-STV Document 83-7 Filed 07/17/19 USDC Colorado Page 1 of 7




                            Exhibit F
Case 1:18-cv-01641-DDD-STV Document 83-7 Filed 07/17/19 USDC Colorado Page 2 of 7
Case 1:18-cv-01641-DDD-STV Document 83-7 Filed 07/17/19 USDC Colorado Page 3 of 7
Case 1:18-cv-01641-DDD-STV Document 83-7 Filed 07/17/19 USDC Colorado Page 4 of 7
Case 1:18-cv-01641-DDD-STV Document 83-7 Filed 07/17/19 USDC Colorado Page 5 of 7
Case 1:18-cv-01641-DDD-STV Document 83-7 Filed 07/17/19 USDC Colorado Page 6 of 7
Case 1:18-cv-01641-DDD-STV Document 83-7 Filed 07/17/19 USDC Colorado Page 7 of 7
